Citation Nr: 1217223	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  11-18 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Whether for pension benefits purposes it was appropriate to find the Veteran was in fugitive felon status from March 9, 2009, to June 4, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  In January 2012, the Veteran testified at a video hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file.  

In June 2011, VA received a claim from the Veteran's ex-wife requested apportionment of his VA benefits.  However, the record does not show that any further action was taken as to this claim by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his January 2012 hearing, the Veteran testified that the warrant issued for his arrest in March 2009 was issued in error and it was a mistake on VA's part to suspend the payment of his VA pension benefits from March 9, 2009, to June 4, 2009, because of a warrant that never should have been issued.

Specifically, the Veteran testified that when he was released from jail in March 2009, after serving three days because of a parole violation, he was neither brought before a Judge nor told that he needed to continue to see his parole office; he did not even know that a warrant had been issued for his arrest following his release, because of his failure to see a Judge in March 2009, until he was re-arrested in June 2009 because of the warrant; and when he saw a Judge in June 2009 that Judge released him from his parole obligation, told him that his release from his parole obligation should have been taken care of when he was first released from jail in March 2009, and told him that a warrant for his arrest would never have been issued if his release had been handled properly in March 2009.  

The Veteran also testified that all information surrounding his March 2009 release from jail, his June 2009 re-arrested, and his subsequent June 2009 court appearance can be obtained from the Fourth District Court, Utah City, Utah.  However, the Board notes that neither the records themselves nor a request for these records appear in the claims file.  Therefore, the Board finds that a remand to request these court records is required.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them). 

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should contact the Fourth District Court, Utah City, Utah as well as the district attorney's office and request copies of all court records surrounding the Veteran's March 2009 release from jail, his June 2009 re-arrested, and his subsequent June 2009 court appearance, including any information about whether his warrant was issued in error.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  The RO/AMC should thereafter readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

